Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,726,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0117064 A1 to Fletcher et al (hereinafter ‘Fletcher’) in view of US 2012/0249956 A1 to NARASIMHA-IYER et al (hereinafter ‘NARASIMHA-IYER’).
Regarding claim 1, Fletcher discloses a fundus imaging system (Para [0037], wherein an optical system 14 configured for coupling to a camera equipped mobile device 16 to capture images of a subject eye 12, and more specifically images through pupil 18 behind cornea 17 to obtain retinal 19 images.), comprising: a handheld housing (Para [0071], wherein FIG. 3A through FIG. 3D illustrates views of the ophthalmic device 50 of FIG. 2 shown coupled with a handheld mobile device (e.g., 16 shown in FIG. 1) with integrated camera (e.g., a smart phone).); a display supported by the handheld housing (Para [0071] and Fig. 3A, wherein a fixation screen 130 is shown in this example on the right side of the housing, incorporating a display); a camera housed inside the handheld housing (Para [0071], and Fig. 3A, wherein views of the ophthalmic device 50 of FIG. 2 shown coupled with a handheld mobile device (e.g., 16 shown in FIG. 1) with integrated camera); and a computing device in communication with the display and the camera, the computing device including at least one processor and a memory storing instructions which, when executed by the at least one processor (Para [0080], wherein the ophthalmic device also makes use of the microprocessor on the executing application programming of the present disclosure to control various aspects and components of the apparatus as well as to control the acquisition, processing, storage and transfer of images), cause the system to: capture a first image using the camera (Para [0072], wherein preview images allow the user (not the subject) to make small position adjustments and to focus the view before acquiring a final image.), the first image being captured at a first image point focus for a given eye (Para [0072], wherein in FIG. 3D the subject is seen with their right eye following the fixation graphic 132, as indicated by the arrow on the dashed line from their eye to the focus point on the graphic.); provide a control on the display (Para [0079] and Fig. 7, wherein coupled to the controller are shown a user input interface 158 configured for receiving specific selections from a user on the ophthalmic device, a fixation interface 160, indication interface 162 for generating indicators to a user on system state, a lighting interface 164 for controlling the lighting directed to the pupil of the subject, and a communications interface 166 configured for communicating with the mobile device and optionally to other devices); when the control is selected, capture a second image using the camera (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye being imaging, inherently as second; third captured images); and display an exam summary interface on the display, the exam summary interface providing a summary of images captured by the camera (Para [0110] and Fig. 13G, wherein finally, the application programming is configured to stitch 360 the individual photos as seen in FIG. 13F together in creating a composite photo of the as summary of the captured retinal images). While Fletcher discloses scoring captured images before displaying (Para [0119], wherein the image quality metric can be a critical part of the feedback loop allowing the system and operator know when and how to proceed. The fixation point is usually moved when an image quality score indicates success), Fletcher does not specifically disclose displaying image quality score for each captured image, wherein the image quality score includes a graphical representation of the image quality score. NARASIMHA-IYER discloses camera including an image quality score for each captured image (para [0045], wherein FIG. 3 shows some sample fundus images with increasing quality as determined by the automatic algorithm described above. The numerical value of the quality metric ranges from 0 to 9.61 for images (a)-(f).), wherein the image quality score includes a graphical representation of the image quality score (Para [0104], wherein the controls next to window 801 allow adjustments to the positioning of the instrument relative to the patient and could lead to possible improvements in fundus image quality. An adjustable colored frame 809 and a live quality indicating bar 810, as graphical representation, are used to indicate the quality of each image from the fundus imager.). Fletcher and NARASIMHA-IYER are combinable because they both disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine displaying image quality score for each captured image, wherein the image quality score includes a graphical representation of the image quality score of NARASIMHA-IYER’s system with Fletcher’s in order to allow adjustments to the positioning of the instrument relative to the patient (Para [0104]).
inherently as without requesting further parameters based on pre-stored application).
Regarding claim 3, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the exam summary interface includes a right eye summary pane and a left eye summary pane (Para [0107], wherein fundus photographs of a diabetic patient's right eye FIG. 12A 290, as right pane, and left eye FIG. 12B 292, as left pane, demonstrating old retinal photocoagulation therapy and re-activation of quiescent diabetic retinopathy with pre-retinal hemorrhage. In FIG. 12C 294 a fundus photograph is seen of the left eye in a diabetic patient without known history of diabetic retinopathy.).
Regarding claim 4, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the right and left eye summary panes each display a summary of images captured by the camera for each eye of a patient (Para [0109] and Figs. 13A-G, wherein an example application 310 seen in FIG. 13A is configured for selecting a corresponding subject (patient) and their information and demographics in FIG. 13B 320 which would be linked to the captured images, as inherently alternative right; laft eye image display).
Regarding claim 6, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the right and left eye summary panes display controls for the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye being imaging. On this screen, the user can then tap the desired location of the retina to be imaged (Central, Superior, Nasal, Inferior, Temporal)).
Regarding claim 7, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the second image is captured at the first image point focus for the given eye when an image quality score of the first image is below a predetermined threshold (Para [0119], wherein the image quality metric can be a critical part of the feedback loop allowing the system and operator know when and how to proceed. The fixation point is usually moved when an image quality score, inherently as predetermined score, indicates success).
Regarding claim 11, Fletcher discloses a non-transitory computer readable storage media, including computer readable instructions which when read and executed by a computing device (Para [0188], wherein the instructions can be stored local to the device in non-transitory media,; can be stored remotely such as on a server,; all; a portion of the instructions can be stored locally and remotely.), cause the computing device to: capture a first image at a first image point focus for a given eye (Para [0072], wherein preview images allow the user (not the subject) to make small position adjustments and to focus the view before acquiring a final image.); provide a control on a display (Para [0079] and Fig. 7, wherein coupled to the controller are shown a user input interface 158 configured for receiving specific selections from a user on the inherently as second; third captured images); and display an exam summary interface on the display, the exam summary interface providing a summary of captured images (Para [0110] and Fig. 13G, wherein finally, the application programming is configured to stitch 360 the individual photos as seen in FIG. 13F together in creating a composite photo of the retina as seen in FIG. 13G 370, as summary of the captured retinal images). While Fletched discloses scoring captured images before displaying (Para [0119], wherein the image quality metric can be a critical part of the feedback loop allowing the system and operator know when and how to proceed. The fixation point is usually moved when an image quality score indicates success), Fletcher does not specifically disclose wherein the image quality score includes a graphical representation of the image quality score, wherein the graphical representation has a first state when the image quality score is below a threshold, and the graphical representation has a second state when the image quality score is above the threshold. NARASIMHA-IYER discloses wherein the image quality score includes a graphical representation of the image quality score (Para [0104]) wherein an adjustable colored frame 809, as graphical score representation,  as threshold when the frame is of high enough quality to be used for tracking and changed to red, as threshold if the quality falls below some predetermined threshold.). Fletcher and NARASIMHA-IYER are combinable because they both disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine displaying image quality score for each captured image, wherein the image quality score includes a graphical representation of the image quality score, wherein the graphical representation has a first state when the image quality score is below a threshold, and the graphical representation has a second state when the image quality score is above the threshold of NARASIMHA-IYER’s method with Fletcher’s in order to allow adjustments to the positioning of the instrument relative to the patient (Para [0104]).
Regarding claim 12, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the summary of captured images includes a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image (Para [0099], wherein the specific regions of the retina can include the retinal vasculature (vein; artery), the optic disc, the macula,; the retinal nerve layers).
inherently as without requesting further parameters based on pre-stored application).
Regarding claim 14, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the second image is captured without deleting the first image (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye being imaging. On this screen, the user can then tap the desired location of the retina to be imaged (Central, Superior, Nasal, Inferior, Temporal) . . . . Finally, the application programming is configured to stitch 360 the individual photos as seen in FIG. 13F together in creating a composite photo of the retina as seen in FIG. 13G 370., inherently as images not being deleted and composed).
Regarding claim 16, Fletcher discloses a method for imaging a fundus of a patient (Para [0037], wherein an optical system 14 configured for coupling to a camera equipped mobile device 16 to capture images of a subject eye 12, and more specifically images through pupil 18 behind cornea 17 to obtain retinal 19 images.), the method comprising: capturing a first image at a first image point focus for a given eye (Para [0072], wherein preview images allow the user (not the subject) to make small position adjustments and to focus the view before acquiring a final image.); providing a control on a display (Para [0079] and Fig. 7, wherein coupled to the controller are shown a user inherently as second; third captured images); and displaying an exam summary interface on the display, the exam summary interface providing a summary of captured images (Para [0110] and Fig. 13G, wherein finally, the application programming is configured to stitch 360 the individual photos as seen in FIG. 13F together in creating a composite photo of the retina as seen in FIG. 13G 370, as summary of the captured retinal images). While Fletched discloses scoring captured images before displaying (Para [0119], wherein the image quality metric can be a critical part of the feedback loop allowing the system and operator know when and how to proceed. The fixation point is usually moved when an image quality score indicates success), Fletcher does not specifically disclose wherein the image quality score includes a graphical representation of the image quality score, wherein the graphical representation has a first state when the image quality score is below a threshold, and the graphical representation has a second state when the image quality score is above the threshold. NARASIMHA-IYER discloses wherein the image quality score includes a graphical representation of the as graphical score representation, and a live quality indicating bar 810 are used to indicate the quality of each image from the fundus imager.), wherein the graphical representation has a first state when the image quality score is below a threshold, and the graphical representation has a second state when the image quality score is above the threshold (Para [0104], wherein the frame could be colored green, as threshold,  when the frame is of high enough quality to be used for tracking and changed to red, as threshold, if the quality falls below some predetermined threshold.). Fletcher and NARASIMHA-IYER are combinable because they both disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine displaying image quality score for each captured image, wherein the image quality score includes a graphical representation of the image quality score, wherein the graphical representation has a first state when the image quality score is below a threshold, and the graphical representation has a second state when the image quality score is above the threshold of NARASIMHA-IYER’s media with Fletcher’s in order to allow adjustments to the positioning of the instrument relative to the patient (Para [0104])..
Regarding claim 18, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the second image is captured at the first image point focus for the given eye when an image quality score of the first image is below a predetermined threshold (Para [0119], wherein the image quality metric can be a critical part of the feedback loop allowing the system and operator know when and how to inherently as predetermined score, indicates success).

Claims 5, 8-10, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of NARASIMHA-IYER and further in view of US 2017/0273557 A1 to NAKAZAWA et al (hereinafter ‘NAKAZAWA’).
Regarding claim 5, Fletcher and NARASIMHA-IYER do not specifically disclose wherein the summary of images includes a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image. NAKAZAWA discloses the summary of images includes a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, a position for acquiring an image centered on the fundus center between the macula and the optic papilla, and the like. Further, the display position of the fixation target may be arbitrarily changed.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the summary of images includes a left eye optic disc centered image, a left eye macula centered image, a right 
Regarding claim 8, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the second image is captured at a second image point focus for the given eye, the second image point focus being different from the first image point focus (Para [0118], wherein as one of many potential ways this information can be used, knowing that two pictures were taken after the focal point moved right to left informs the stitching algorithm which boundary is shared between the two consecutive images to accelerate stitching.), however, Fletcher and NARASIMHA-IYER do not specifically disclose the first and second image point foci including optic disc centered and macula centered foci. NAKAZAWA discloses the first and second image point foci including optic disc centered and macula centered foci (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, a position for acquiring an image centered on the fundus center between the macula and the optic papilla, and the like. Further, the display position of the fixation target may be arbitrarily changed.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the first 
Regarding claims 9 and 20, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the second image is captured for another eye of a patient (Para [0072], wherein although it is the right eye which is fixated, the left eye track is parallel as also seen by the arrow on the other dashed line; thus providing an indirect mechanism for controlling the positioning the eye track of the eye being images. as imaging both eyes), the second image being captured at the first image point focus (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye, inherently as any one of the eye at any one of the fixation/focus points, being imaging.), however, Fletcher and NARASIMHA-IYER do not specifically disclose the first image point focus being an optic disc centered focus; a macula centered focus. NAKAZAWA discloses the first image point focus being an optic disc centered focus; a macula centered focus (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, etc.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the 
Regarding claim 10, in the combination of Fletcher and NARASIMHA-IYER, Fletcher disclose wherein the second image is captured for another eye of a patient, the second image being captured at a second image point focus (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye, inherently as any one of the eye at any one of the fixation/focus points, being imaging.), however, Fletcher and NARASIMHA-IYER do not specifically disclose the first and second image point foci include an optic disc centered focus and a macula centered focus. NAKAZAWA discloses the first and second image point foci include an optic disc centered focus and a macula centered focus (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, etc.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary 
Regarding claim 15, in the combination of Fletcher and NARASIMHA-IYER, Fletcher discloses wherein the exam summary interface includes a right eye summary pane and a left eye summary pane, the right and left eye summary panes each display a summary of captured images for each eye of a patient (Para [0107], wherein fundus photographs of a diabetic patient's right eye FIG. 12A 290, as right pane, and left eye FIG. 12B 292, as left pane, demonstrating old retinal photocoagulation therapy and re-activation of quiescent diabetic retinopathy with pre-retinal hemorrhage. In FIG. 12C 294 a fundus photograph is seen of the left eye in a diabetic patient without known history of diabetic retinopathy.), and the right and left eye summary panes each display controls for capturing additional images at a given image point focus for each eye (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye being imaging. On this screen, the user can then tap the desired location of the retina to be imaged (Central, Superior, Nasal, Inferior, Temporal)) however, Fletcher and NARASIMHA-IYER do not specifically disclose summary pane display including a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image. NAKAZAWA discloses summary pane display including a left eye optic disc centered the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, a position for acquiring an image centered on the fundus center between the macula and the optic papilla, and the like. Further, the display position of the fixation target may be arbitrarily changed.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the summary pane display including a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image of NAKAZAWA’s method with Fletcher’s and NARASIMHA-IYER’s in order to display alternative fixation positions of the subject's eye E (Para [0039]).
Regarding claim 17, Fletcher discloses wherein the exam summary interface includes a right eye summary pane and a left eye summary pane, the right and left eye summary panes each display a summary of captured images for each eye of a patient (Para [0107], wherein fundus photographs of a diabetic patient's right eye FIG. 12A 290, as right pane, and left eye FIG. 12B 292, as left pane, demonstrating old retinal photocoagulation therapy and re-activation of quiescent diabetic retinopathy with pre-retinal hemorrhage. In FIG. 12C 294 a fundus photograph is seen of the left eye in a the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye being imaging. On this screen, the user can then tap the desired location of the retina to be imaged (Central, Superior, Nasal, Inferior, Temporal)) however, Fletcher and NARASIMHA-IYER do not specifically disclose summary pane display including a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image. NAKAZAWA discloses summary pane display including a left eye optic disc centered image, a left eye macula centered image, a right eye optic disc centered image, and a right eye macula centered image (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, a position for acquiring an image centered on the fundus center between the macula and the optic papilla, and the like. Further, the display position of the fixation target may be arbitrarily changed.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the summary pane display 
Regarding claim 19, Fletcher discloses wherein the second image is captured at a second image point focus for the given eye, the second image point focus being different from the first image point focus (Para [0110], wherein the application programming is configured, as seen in FIG. 13C for controlling 330 the fixation screen based on the area of the retina to be imaged. For example on screen 330 in FIG. 13C, the user can tap the toggle at the top of the screen to select the eye, inherently as any one of fixation/focus points, being imaging.), however, Fletcher and NARASIMHA-IYER do not specifically disclose the first and second image point foci including optic disc centered and macula centered foci. NAKAZAWA discloses the first and second image point foci including optic disc centered and macula centered foci (Para [0039], wherein by changing the display position of the fixation target on the screen of the LCD 39, the fixation position of the subject's eye E can be changed. Examples of the fixation position of the subject's eye E include, as with conventional fundus cameras, a position for acquiring an image centered on the macula of the fundus Ef, a position for acquiring an image centered on the optic papilla, etc.). Fletcher, NARASIMHA-IYER and NAKAZAWA are combinable because they all disclose eye exam using image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to combine the first and second image point foci including optic disc centered and macula centered foci of NAKAZAWA’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR; Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative; access to the automated information system, call 800-786-9199 (IN USA; CANADA); 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662